20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 1 of 10
20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 2 of 10
20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 3 of 10
20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 4 of 10
20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 5 of 10
20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 6 of 10
20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 7 of 10
20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 8 of 10
20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 9 of 10
20-31581-jda   Doc 86   Filed 03/25/21   Entered 03/25/21 17:14:38   Page 10 of 10
